USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 1 of 7

                                                                                              Filed: 2/11/2020 5:46 PM
                                                                                                                  Clerk
                                                                                              LaPorte County, Indiana




 STATE OF INDIANA )                    IN THE LAPORTE CIRCUIT/SUPERIOR COURT
                  ) SS:
 COUNTY OF PORTER )                    SITTING AT LAPORTE, INDIANA

 JOHN B. LARKIN,

        Plaintiff,                                           CAUSE NO. 46C01-2002-PL-000276
 vs.
                                                             ***.IURY DEMANDED*-**
 MINNESOTA LIFE INSURANCE COMPANY,
 a Securian Financial Company.
        Defendants.

                      COMPLAINT AND .IURY DEMAND AS TO ALL COUNTS

        Comes now the Plaintiff, JOHN B. LARKIN, by Counsel, Patrick B. McEuen of McEuen

 Law Office, and for his cause of action against the Defendant, MINNESOTA LIFE

 INSURANCE COMPANY, a Securian Financial Company, states as follows:

                                     PARTIES AND VENUE

        1.      Plaintiff is a resident of LaPorte County, Indiana, and the beneficiary of a life

 insurance issued by defendant, insuring the life of Stacey R. Larkin, who died as a resident of

 LaPorte County, Indiana.

        2.      Defendant is a Minnesota life insurance company now operating under the

 umbrella of Securian Financial Group, Inc. and authorized to sell life insurance policies to

 Indiana residents.

        3.      Jurisdiction and venue are proper in that defendant issued a policy of life

 insurance to an Indiana resident who died domiciled in LaPorte County, Indiana.

                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        4.      In or about June 2011, Plaintiff's einployer purchased a policy of life insurance in

 the ainount of Two Hundred and Fifty Thousand Dollars ($250,000) insuring the life of his wife,


                                               1 of 6
    USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 2 of 7




     Stacey R. Larkin ("Stacey" or "insured").

             5.      Plaintiff cannot attach a copy of the life insurance policy, as it remains in the

     exclusive custody and control of defendant, although defendant has acknowledged its obligation

     to pay Two Hundred and Fifty Thousand Dollars ($250,000) upon Stacey's death.

_            6.      Plaintiff paid the premiums on the policy through payroll deductions.

             7.      Plaintiff is the designated beneficiary of the proceeds of the policy of life

     insurance referred to in this Complaint.

             8.      On December 11, 2012, Stacey was killed during a sti-uggle between Plaintiff and

     Stacey over a handgun.

             9.      On and after December 11, 2012, through the date of this complaint, there has

     been no payment of the proceeds of the policy of life insurance on the death of Stacey R. Larkin.

             10.     On December 13, 2012, Plaintiff was charged with VOLUNTARY

     MANSLAUGHTER in contravention of Indiana Code 35-42-1-3, in which the State of Indiana

     alleged Plaintiff caused the death of Stacey R. Larkin "while acting under sudden heat, such

     killing being committed by means of deadly weapon, to-wit: handgiin." Attached hereto and

     incorporated herein as Exhibit "A" is a true and correct copy of the State's probable cause

     affidavit.

             11.    On and after December 13, 2012, there was in effect an Indiana statute regarding

     Plaintiff's status as the trustee of a constructive trust over all assets of a decedent like Stacey R.

     Larkin, specifically IC 29-1-2-12.1, which provides in pertinent part as follows:

             Sec. 12.1.      (a)    A person is a constructive trustee of any property that is
             acquired by the person or that the person is otherwise entitled to receive as a
             result of an individual's death, including property from a trust, if that person has
             been found guilty, or guilty but mentally ill, of murder, causing suicide, or
             voluntary inanslaughter, because of the individual's death. A judgment of

                                                    2 of 6
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 3 of 7




           conviction is conclusive in a subsequent civil action to have the person declared a
           constructive trustee.

           Ind. Code § 29-1-2-12.1(a).

           12.    On September 13, 2019, a jury returned a verdict against Plaintiff, fmding him

 giiilty of Involuntary Manslatighter, in contravention of Indiana Code 35-42-1-4, not the charged

 offense of Vohintary Manslaughter. Attached hereto and incorporated herein as Exhibit "B" is a

 true and correct copy of the Jury Verdict in the criminal case against plaintiff.

           13.    On October 21, 2019, the jury's verdict was affinned by the trial judge, and

 plaintiff was sentenced for the criine of Involuntary Maiislatighter. Attached hereto and

 incorporated herein as Exhibit "C" is a true and correct copy of the trial court's sentencing order.

           14.    Since September 13, 2019, Plaintiff has complied with all known and applicable

 conditions precedent to obtain from defendant the proceeds of the policy of life insurance and

 has made demand for the policy proceeds.

           15.    Since September 13, 2019, there has been no legal possibility that Plaintiff can

 ever be convicted of any crime named in I.C. 29-1-2-12(a), and Plaintiff will never be named the

 constructive trustee of the proceeds of the policy of life insurance now owed upon the death of

 Stacey.

           16.    Despite the final judgment of Involuntary Manslaughter, on December 17, 2019,

 defendant refused to pay to plaintiff the proceeds of the policy of life insurance now owed upon

 the death of Stacey, falsely asserting that plaintiff's appeal of his conviction required defendant

 to withhold the proceeds. Attached hereto and incorporated herein as Exhibit "D" is a true and

 correct copy of defendant's false assertion of the basis for withholding policy proceeds.




                                                3 of 6
    USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 4 of 7




                                      COUNT I — DECLARATORY RELIEF

             17.     Plaintiff incorporates his allegations contained in paragraphs I through 13 as if

     fully set forth herein.

             18.     Plaintiff's claims against the defendant relate to matters referred to by defendant

-    as Minnesota Li-fe Insurance Cornpany-claim number 1437115,-which is a claim for the proceeds

     of the Minnesota Life Insurance Company life insurance policy on the life of Stacey.

             19.     On or about December 17, 2019, defendant failed and refused to comply with its

     obligation under the policy to pay out the policy proceeds. Attached hereto and incorporated

     herein as Exhibit "D" is a true and correct copy of the defendant's refusal to pay policy proceeds

     as directed by the contract.

             20.     Plaintiff seeks declaratory relief from that the express language of the life

     insurance policy and instrument, when properly interpreted and consti-ued, demonstrates that

     Plaintiff is the lawful beneficiary of the proceeds.

             WHEREFORE, Plaintiff seeks a judicial declaration that Plaintiff is owed the proceeds of

     the life insurance policy issued by Minnesota Life Insurance Company, payable upon the death

     of Stacey R. Larkin, and the Plaintiff is the true, lawful beneficiary of the policy proceeds.

                                 COUNT II — BREACH OF CONTRACT

             21.     Plaintiff incorporates his allegations contained in paragraphs 1 through 15 as if

     fully set forth herein.

             22.     From and after the 13th day of September, 2019, following the jury's verdict, the

     Plaintiff became the true and lawful beneficiary of the life insurance policy issued by Minnesota

     Life Insurance Company, payable upon the death of Stacey R. Larkin.

             23.     Defendant has failed and refused to coinply with defendant's contractual

                                                    U• :
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 5 of 7




 obligation to pay policy proceeds to plaintiff.

         24.     That the Defendant, MINNESOTA LIFE INSURANCE COMPANY, a Securian

 Financial Company, breached its contractual duties to the Plaintiff, proximately causing actual

 and consequential damages to Plaintiff.

  -      25.     That the defendant was given prompt and timely notice of the Plaintiff's demand       -

 for payment of policy proceeds in accordance with the contract, and the Plaintiff has complied

 with all contractual obligations and conditions precedent under the policy with the Defendant.

         26.     That the Defendant has wrongfully refused to pay Plaintiff under the contract and

 defendant has, therefore, breached its contract, and that the refusal and breach were transactions

 occurring in LaPorte County, Indiana.

         27.     That the Defendant, by breaching its contract with the Plaintiff, has caused an

 unreasonable and vexatious delay in settling the claim and has also breached its duty to the

 Plaintiff.

                                    COUNT III — BAD FAITH

         28.     Plaintiff incoi-porates his allegations contained in paragraphs 1 through 24 as if

 fully set forth herein.

         29.     As the true and lawful beneficiary of the policy as set forth herein, plaintiff was

 entitled to a duty of good faith and fair dealing by Defendant, and defendant has a legal

 obligation to deal with Plaintiff in good faith. (See, Donald v. Liberty Mut. Ins. Co., 18 F.3d 474

 (7th Cir.1994).)

         30.     Despite Plaintiff reporting the death of the insured and his demand for policy

 proceeds to defendant, since December 17, 2019, defendant has failed and refused to comply

 with its obligation under the policy to pay out the policy proceeds and has refused to deal with

                                                   5 of 6
     USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 6 of 7




      plaintiff in good faith.

              31.     Defendant has failed to exercise good faith when it has failed and/or refused to

      acknowledge, accept and pay Plaintiff's Claim, knowing there is no rational, principled basis for

      doing so.

--            32.     Defendant fur-ther failed to exercise good faith in one or more of the following        ---

      ways:

                      a.         Making an unfounded refusal to pay policy proceeds for more than one

                                 hundred (100) days;

                      b.         Causing an unfounded delay in making payment for more than one

                                 hundred (100) days;

                      C.         Deceiving the contractual beneficiary with false defenses to the payment

                                 demanded; and/or

                      d.         Exercising an unfair advantage in order to try to convince the beneficiary

                                 not to pursue his claim.

              33.     Each of the aforementioned failures by defendant to deal in good faith with

      Plaintiff constitute bad faith as a matter of law.

              34.     As a direct and proximate result of defendant's Bad Faith, the Plaintiff has

      suffered damages, including but not limited to:

                      a. Reasonable Attorney Fees in pursuing this Claim;

                      b. Any and all other consequential damages directly resulting from Defendant's

                           bad faith breach of said Contract with Plaintiff as the true and lawful

                           beneficiary; and,

                     c. punitive damages sufficient to punish Defendant conduct in bad faith.

                                                        6 of 6
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 4 filed 02/11/20 page 7 of 7




        WHEREFORE, for all counts herein, the Plaintiff demands compensatory damages for

 each count herein for the above-described damages and claims, for the costs of this action,

 attorney fees, punitive damages, and for any and all other just and proper relief in the premises.


                                            JURY DEMAND

        Comes now the Plaintiff and respectfully demands trial by jury on all issues herein.

                                               Respectfully submitted,

                                               /s/PatrickB. McEuen
                                               Patrick B. McEuen, Ind.Atty.No. 17441-45
                                               Attorney for Plaintiff
                                               6382 Central Avenue
                                               Portage, IN 46368
                                               Tel.: (219) 762-7738
                                               patri ck(Q;mceuenlaw. com




                                               7 of 6
